DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input”, “a personalized model generator”, “a reference model generator ”, “ a blood flow numerical simulator” and “a comparative analysis module”  in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language “determining the flow energy change indicators over a wide range of flow rates including under conditions of maximal vasodilation as well as outside of physiological conditions.”.  This claim is an omnibus type claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al ( US 20170068797 A1), and further in view of Yagi  et al (US 20140316758 A1).
RE claim 1, Sharma teaches A method for modelling blood vessels (Abstract, Fig 2, see reproduced below), the method comprising: 
obtaining medical imaging data of the blood vessels (Fig 2 S202, [0020]); 
generating a three-dimensional personalized model of the blood vessels, based on the medical imaging data (Fig 2 S204, [0021]-[0022]  ); 
generating a three-dimensional reference model of the blood vessels that reflects a state of healthy blood vessels that lack lesions, based on the medical imaging data or based on numerical reconstruction of the personalized model (Fig 2 S206, [0023]);
performing a numerical simulation of blood flow for the same physical and boundary conditions in the personalized model and in the reference model (Fig 2 S208-S210, [0030]-[0031]), the simulation comprising determining conditions of blood flow at an inlet to the personalized model and calculating blood flow for the inlet to the personalized model and all outlets of the personalized model and determining conditions of blood flow at an inlet to the reference model and calculating blood flow for the inlet to the reference model and all outlets of the reference model ([0031] wherein “entire coronary artery tree” indicates typical each inlet and all outlets shown in Fig 1. Also see Fig 4, [0023], [0027] and [0032]  of incorporated US 20140058715 for details);

    PNG
    media_image1.png
    805
    435
    media_image1.png
    Greyscale


comparing the blood flow measured for the personalized model and for the reference model; and determining flow change indexes of the blood flow in the personalized model and in the reference model (Fig 2 S212, [0032]). 
Sharma  is silent RE: calculating blood flow energy for the inlet to the personalized model and all outlets of the personalized model and calculating blood flow energy for the inlet to the reference model and all outlets of the reference model  and determining flow energy change indexes of the blood flow.
However Yagi teaches calculating blood flow energy for the inlet to the personalized model and all outlets of the personalized model and calculating blood flow energy for the inlet to the reference model and all outlets of the reference model in Fig 30C and [0200], [0202] “The energy loss calculation unit computes the energy of the blood flow at the inlet and the outlet of the model under investigation and the energy loss by using the state quantities that the fluid dynamics analysis unit calculated.” in order to evaluate the loss of energy within different model simulations. This can be equally applied in Sharma to determine flow energy change indexes of the blood flow in the personalized model and in the reference model as an additional hemodynamic index to allow generate a hemodynamic index or metric for assessing the coronary artery stenosis in the diseased coronary artery based on the calculated energy or energy loss, as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sharma a system and method of calculating blood flow energy for the inlet to the personalized model and all outlets of the personalized model and calculating blood flow energy for the inlet to the reference model and all outlets of the reference model, as suggested by Yagi, and further  and determining flow energy change indexes of the blood flow as set forth above in order to allow generate a hemodynamic index or metric for assessing the coronary artery stenosis in the diseased coronary artery based on the calculated energy or energy loss  and thereby increasing system effectiveness and user experience.

RE claim 2, Sharma teaches comprising generating the reference model based on the personalized model, by eliminating stenoses existing in the personalized model, resulting from atherosclerosis lesions, by numerical modification of the blood vessel geometry in areas of said stenoses to obtain a hypothetically healthy blood vessel model, as the reference model prior to the onset of the lesions ([0027]).
RE claim 3, Sharma teaches comprising generating the reference model based on the personalized model, by eliminating one stenosis, in one branch only, without reconstruction changes in geometry in other branches (Fig 5, [0027], [0029] wherein selected/highlighted portion and features can be removed to reconstruct the hypothetical model without changing the other portions/branches).
RE claim 4, Sharma teaches comprising conducting the blood flow simulation for both personalized and reconstructed models, for an increasing inlet blood flow rate, from laminar flow until achieving a developed turbulent flow ([0030]-[0031] wherein  “incrementally simulate velocity of blood flow and pressure within the diseased coronary artery over time”, “rest state”, “hyperemia state” etc indicate conducting the blood flow simulation for an increasing inlet blood flow rate, from laminar flow until achieving a developed turbulent flow as typical blood flow/pulsation states/conditions. For example see Yagi [0042] ).
RE claim 5, Sharma teaches comprising applying a variable blood flow rate on the inlet of both personalized and reconstructed models ([0030]-[0031]. Also see [0027],  [0032], [0040] etc  of incorporated US 20140058715).
RE claim 6, Sharma teaches comprising conducting the blood flow simulation in the personalized model for inlet and outlet boundary conditions obtained from the simulation results of the reference model ([0031] “the hypothetical normal coronary artery tree can be used for the estimation of the boundary conditions. Since the computation of parameter values in the boundary conditions is based on the radii of the vessels, the information form the hypothetical normal coronary artery tree may lead to an estimation of flow rate distribution which is closer to the patient-specific values. In this case, boundary conditions for the blood flow simulations in both the real anatomical model of the diseased coronary artery (step 208) and in the hypothetical normal anatomical model for the diseased coronary artery (step 210) may be computed using the hypothetical normal coronary artery tree.”).
RE claim 7, Sharma as modified by Yagi teaches comprising simulating a linear increase of blood flow rate on the inlet to the personalized model and on the inlet to the reference model (Sharma [0030]-[0031]. In addition Yagi [0042], [0139] etc applying varying blood flow rate to simulate desired conditions, wherein a linear increase of blood flow rate can be applied to simulate a simple/steady blood flow increase.).
RE claim 10, Sharma as modified by Yagi teaches further comprising determining a relative flow energy change index, as a relationship of the flow energy in any selected, one or more, branches of the models, for both the personalized model and the reference model, in relation to the inlet energy of flow (Sharma [0031], and [0015] eqn 2, wherein the  ratio indicates a relative index. In addition Yagi [0202])..
RE claim 11, Sharma as modified by Yagi teaches comprising determining the flow energy change indicators over a wide range of flow rates including under conditions of maximal vasodilation as well as outside of physiological conditions (Sharma [0015], [0031]. In addition Yagi abstract, [0016] teaches determining flow characteristics under wide range and conditions.).
RE claim 12, Sharma as modified by Yagi teaches comprising determining the flow energy change indexes on a basis of linear or polynomial approximations of a function of the flow energy change with respect to the flow rate (EFR) (Yagi [0202]).
RE claim 13, Sharma as modified by Yagi teaches comprising determining the indexes of flow energy change during the diastolic phase in wave free period, when the hemodynamic conditions are substantially independent on the pulse rate, as well when the resistance is minimal, substantially constant and a pressure gradient is proportional to the flow rate (Sharma [0032], [0031] “velocity and/or pressure boundary conditions are also determined from the medical image data and/or other non-invasive clinical measurements, such as the patient's heart rate and systolic and diastolic blood pressure… under hyperemic conditions… rest-state boundary conditions…  an estimation of flow rate distribution”. Also see [0027],  [0033], [0040] etc  of Sharma incorporated US 20140058715).
RE claim 14, Sharma as modified by Yagi teaches comprising determining other, absolute and relative indexes of hemodynamics parameters, including at least one of: vascular resistance, pressure drop (dP), turbulence kinetic energy, wall shear stress, oscillatory shear and residence time, which are a function of pressure (stress) and flow rate of the personalized model compared to the reference model (Sharma abstract, [0015], [0032], with Sharma incorporated US 20140058715 [0025],  [0033], [0040] etc  of. Furthermore Yagi [0018]-[0019], [0189] teaching other known hemodynamics parameters that are relative (ratio or normalized and/or absolute) [0182]).
Claim 15 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Sharma teaches A computer-implemented system for modelling blood vessels, the system comprising: an input for obtaining medical imaging data of the blood vessels; a personalized model generator configured to generate a three-dimensional personalized model of the blood vessels, based on the medical imaging data; a reference model generator configured to generate a three-dimensional reference model of the blood vessels that reflects a state of healthy blood vessels that lack lesions, based on the medical imaging data or based on numerical reconstruction of the personalized model; a blood flow numerical simulator configured to perform a numerical simulation of blood flow for the same physical and boundary conditions in the personalized model and in the reference model, the simulation comprising determining conditions of blood flow at an inlet to the personalized model and calculating blood flow energy for the inlet and all outlets of the personalized model and determining conditions of blood flow at an inlet to the reference model and calculating blood flow energy for the inlet and all outlets of the reference model; and a comparative analysis module configured to compare the blood flow energy measured for the personalized model and for the reference model and to determine flow energy change indexes of the blood flow in the personalized model and in the reference model ([0033] the computer comprising components eg., processor, memory, input/output devices performing the corresponding method functions ) .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as modified by Yagi, and further in view of Nelson et al (US 20190027064 A1).
RE claim 8, Sharma as modified by Yagi teaches comprising simulating a pulsatory change of blood flow rate, on the inlet to the personalized model and on the inlet to the reference model (Sharma [0030]-[0031]. Also see [0027],  [0032], [0040] etc  of Sharma incorporated US 20140058715. Furthermore Yagi [0042], [0139] etc ) 
Sharma as modified by Yagi silent RE having a variable amplitude or a variable frequency. However Nelson teaches in [0068] “Software executed on the ECMO system may then be utilized to automatically control the various flow aspects (e.g., flow rate, pressure, pulsatile intensity, pulsatile frequency, etc.) of arterial and venous flow paths 130 and 150, which may be controlled independent of one other or in concert. This feature allows for advanced simulation scenarios to be conducted in a repeatable and scientific fashion. ”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sharma as modified by Yagi a system and method the pulsatory change of blood flow rate having a variable amplitude or a variable frequency, as suggested by Nelson, for advanced simulation scenarios to be conducted in a repeatable and scientific fashion  and thereby increasing system effectiveness and user experience.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as modified by Yagi, and further in view of Djordjevich et al (US 4562843 A).
RE claim 9, Sharma as modified by Yagi teaches further comprising determining an absolute flow energy change index  (Sharma [0031], and [0015] with Yagi [0202] as set forth in rejection of claim 1. In addition Yagi teaches hemodynamics parameters are absolute [0182]).
Sharma as modified by Yagi silent RE as a difference between the flow energy in the branch of the personalized model and the flow energy in the same branch of the reference model. However representing hemodynamics parameters/index as a difference or deviation from  a normal reference is well known and widely used in medical pathology systems. For example Djordjevich teaches in col 31 lines 39-45 “cardiac index, systemic vascular resistance, cardiac power index, DZ/DT, elastic index, elastic modulus, rate of energy output, rate of impedance change, and rate of pressure change are expressed in terms of absolute value, percent deviation from normal, percent range of normal,” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sharma as modified by Yagi a system and method for expressing the  flow energy change index as a difference between the flow energy in the branch of the personalized model and the flow energy in the same branch of the reference model, as set forth above applying Djordjevich, as well known alternative allowing more flexibility and thereby increasing system effectiveness and user experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140200867 A1	VASCULAR FLOW ASSESSMENT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619